Certified questions from the Court of Civil Appeals of the First District, as follows:
"The action was brought in the District Court of Fort Bend County by A.P. George and his wife and T.W. Davis against V.M. Ryon, as the administratrix of the estate of J.W. Ryon, deceased, to establish a claim against said estate which had been rejected by the administratrix. The petition set out the claim, which was a note signed by the deceased, and alleged that it was secured by a deed of trust executed by Ryon in his lifetime upon 179 acres of land situated in Fort Bend County. It was alleged that the note and deed of trust had been verified as a claim against the estate and presented to the administratrix for acceptance, but that she had rejected the same. Judgment of the court was prayed establishing the claim, but no foreclosure or adjudication as to the lien was asked for. The administratrix answered denying the validity of the claim, and also personally that she was the surviving wife of the deceased and that the land upon which the deed of trust had been given was the homestead of herself and husband at the time of its execution; that the deed of trust was void, and asked affirmatively for cancellation thereof, and removal of the same as a cloud upon her title. The plaintiffs demurred to that portion of the answer setting up the invalidity of the deed of trust, that the District Court was without jurisdiction to try the question of the lien. The demurrer was overruled by the court and the issue of homestead was submitted to the jury along with the issue as to the validity of the claim. The jury returned a verdict that the note was a just claim against the estate of J.W. Ryon, deceased, but that it was not a lien upon the land, and the court rendered judgment in favor of plaintiffs for $1285.25 principal, with interest thereon from September 1, 1888, at 10 per cent per annum and 10 per cent on principal and interest as attorney fees, to be paid in due course of administration, and further adjudged that the land was not subject to the deed of trust and that plaintiffs take nothing as to same, and released it from the lien. The appellants seek a reversal of the judgment of the court below, adjudging their deed of trust invalid for two reasons: (1) Because the District Court did not have jurisdiction to inquire into the validity of the lien in the suit to establish the note as a claim against the estate, and (2) because the land covered by the deed of trust was not the homestead of the deceased and his wife at the time of its execution and was never their homestead.
"As alleged in the petition, the note and deed of trust therein described were duly verified and presented to the administratrix of the estate of J.W. Ryon, deceased, for acceptance as a claim against said estate. The administratrix rejected the claim in toto both as a money demand and as a lien. The validity of the claim as a demand for money and the execution of the deed of trust were fully shown by the evidence. The questions certified for the decision of the Supreme Court are:
"1. Did the court below err in overruling the demurrer of the *Page 321 
plaintiffs to the answer of V.M. Ryon, the surviving wife of the deceased, J.W. Ryon, that the land described was the homestead of herself and husband at the time of the execution of the deed of trust; that the deed of trust was void, and praying for the cancellation thereof?
"2. Did the District Court have jurisdiction to try the question of the validity of the deed of trust as a lien upon the land in this suit?
"The attention of the court is invited to the cases of Jenkins v. Cain, 12 Southwestern Reporter, 1114, and the Western Mortgage and Investment Company v. W.T. Jackman et al., admr., etc.,77 Tex. 622."
The District Court had jurisdiction in this suit to try the question of the validity of the deed of trust as a lien upon the land, and did not err in overruling the demurrer asserting the proposition that it was without jurisdiction.
The decisions of this court establish these propositions:
1. That when a claim for money against an estate, secured by a lien on land of the estate, has been established by allowance by the administrator and approval by the probate court, the lien must be enforced through that court, under the law regulating administrations. Cannon v. McDaniel, 46 Tex. 303
[46 Tex. 303]; Cunningham v. Taylor, 20 Tex. 128.
2. When the claim for money has been allowed, and the lien denied by the administrator, suit can not be maintained in the district court to establish the lien, inasmuch as the action of the administrator can not affect it, and the claimant still has his complete remedy in the probate court for its enforcement. Western Mortgage and Investment Co. v. Jackman, 77 Tex. 622.
3. In such cases, however, the claimant may have some legal or equitable right connected with his claim for the adjudication of which the powers of the probate court are inadequate and for the enforcement of which suit may be maintained in the district court. Cannon v. McDaniel, supra.
4. Where the claim for money has been rejected by the administrator and the claimant forced to sue for its establishment, he may secure in the district court judgment not only for the debt, but for the establishment of his lien. Jenkins v. Cain, 12 S.W. Rep., 1114; Cunningham v. Taylor, supra; Perkins v. Sterne, 23 Tex. 564.
From these propositions, it is evident that the plaintiff, in suing to establish his debt, could also have sought an establishment of the lien claimed by him, and the defendant could have put in issue both the debt and the lien, and hence that the District Court had jurisdiction to determine both issues. The mere fact that plaintiff did not pray for a judgment fixing the lien could not affect the question of jurisdiction. With the case properly before the court, its jurisdiction extended to every part of such case and empowered it to adjudicate all issues properly involved. The lien was an incident of the debt, and therefore so closely connected with the action to establish the debt as to make it proper for the court to pass upon its validity, whether such action was invoked by the plaintiff or defendant. This much may be said of the jurisdiction *Page 322 
arising out of the plaintiffs' cause of action. It may be true also that the defendant in her own right had an independent cause of action against plaintiff to free the homestead of the asserted lien, of which the District Court had jurisdiction when asserted by cross-petition. Groesbeck v. Groesbeck, 78 Tex. 688, and authorities cited.